Per Curiam.

We hold that the court of appeals did not abuse its discretion in finding particular witness statements to be exempt trial preparation materials under R.C. 149.43(A)(4) or in finding certain forensic documents to be exempt investigatory work product, R.C. 149.43(A)(2)(c).
Here, the court of appeals performed the mandated individualized scrutiny of the records. See State ex rel. Natl. Broadcasting Co. v. Cleveland (1988), 38 Ohio St.3d 79, 526 N.E.2d 786; State ex rel. Natl. Broadcasting Co. v. Cleveland (1991), 57 Ohio St.3d 77, 566 N.E.2d 146. Previously, we chose to defer to the discretion of the court of appeals that performed an in camera review. State ex rel. Williams v. Cleveland (1992), 64 Ohio St.3d 544, 549, 597 N.E.2d 147, 151. “[R]eversal of the factual determinations of the appellate court relative to disclosure made during its in camera review would be inappropriate absent an abuse of discretion.” State ex rel. Vindicator Printing Co. v. Watkins (1993), 66 Ohio St.3d 129, 136-137, 609 N.E.2d 551, 558.
Admittedly, “[w]e have recognized, on numerous occasions, the limited availability of the trial preparation exception.” State ex rel. Williams v. Cleveland, supra, 64 Ohio St.3d at 546, 597 N.E.2d at 149. Nonetheless, “witness statements have been found to be exempt trial preparation records.” State ex rel. Johnson v. Cleveland (1992), 65 Ohio St.3d 331, 332, 603 N.E.2d 1011, 1012.
The court of appeals exercised its discretion properly here in finding that these witness statements qualified as trial preparation records. That court found that those statements “transcend the mere chronicling of fact” and “are the exact words of a possible trial witness, signed by the witness and taken to furnish the prosecutor with the requisite direct testimony.” Further, their form ensured authenticity, and the statements could be used to impeach the witness or to refresh recollection. Uncontradicted evidence existed that these statements “were specifically prepared * * * for the sole purpose of providing the prosecutor with the information necessary to present the case to the grand jury and to a jury at the criminal trial.”
*154We reject Hamblin’s claim that the city “may have waived” its exemption to public release. We need not consider a claim of error not raised before the court trying the case. State v. Williams (1977), 51 Ohio St.2d 112, 5 O.O.3d 98, 364 N.E.2d 1364.
Finally, the court of appeals did not abuse its discretion in finding that scientific and forensic tests and submissions for such tests qualified as exempt work product under R.C. 149.43(A)(2)(c). See State ex rel. Williams v. Cleveland, supra, 64 Ohio St.3d at 548, 597 N.E.2d at 150; State ex rel. Johnson v. Cleveland, supra, 65 Ohio St.3d at 333, 603 N.E.2d at 1013; State ex rel. Dayton Newspapers, Inc. v. Rauch (1984), 12 Ohio St.3d 100, 12 OBR 87, 465 N.E.2d 458.
In sum, Hamblin has not demonstrated that the court of appeals abused its discretion in finding, after an in camera inspection, that certain documents were exempt from release. That “reasoned, logical conclusion need not be disturbed on appeal.” State ex rel. Johnson v. Cleveland, supra, at 332-333, 603 N.E.2d at 1013.

Judgment affirmed.

Moyer, C.J., A.W. Sweeney, Wright and Resnick, JJ., concur.
Douglas, J., concurs in judgment only.
Pfeifer, J., dissents.
F.E. Sweeney, J., not participating.